Citation Nr: 1703195	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2. Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The claim of entitlement to service connection for PTSD was certified to the Board as a claim to reopen.  However, within one year of the March 2010 rating decision, the Veteran submitted additional evidence, including a stressor statement.  This evidence was addressed in the May 2011 rating decision, which relates back to the March 2010 rating decision.  See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, the March 2010 rating decision did not become final and is on appeal. 

However, the issue is still one of new and material evidence.  Prior to the March 2010 rating decision, the Veteran sought service connection for depression and anxiety, and these claims were denied for the first time in December 2006.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board determines that the issue on appeal is a claim to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection erectile dysfunction is addressed in the REMAND that follows the below ORDER.

FINDINGS OF FACT

1.  A December 2006 rating decision denied a claim of entitlement to service connection for depression and anxiety disorder; new and material evidence was received within one year after that decision, and the claim of entitlement to service connection for depression was readjudicated in an August 2008 rating decision; the Veteran did not appeal these decisions or submit any pertinent evidence within one year of the August 2008 rating decision.  

2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's PTSD is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board observes that evidence currently of record is sufficient to substantiate entitlement to service connection for an acquired psychiatric disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).
II. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 51 See 38 C.F.R. § 3.156 (b); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
Analysis

In a December 2006 rating decision, claims of entitlement to service connection for depression and anxiety were denied on the basis that service treatment records showed no treatment for the disabilities, and post-service treatment evidence did not demonstrate a currently diagnosed disability that was shown to be a result of military service.  Within a year of that decision, the Veteran submitted a statement with notice of VA treatment relevant to the claims.  The claims were again denied in an August 2008 rating decision.  The Veteran did not provide any new and material evidence within one year of that decision or file a timely appeal.  Therefore, the December 2006 rating decision became final.  See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011);  Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).   

Since that time, additional evidence consisting of lay statements and VA treatment notes have been received, as well as a VA examination report dated in April 2011 and November 2011 and private medical opinion dated in May 2012.  This evidence reveals diagnoses of anxiety disorder NOS and PTSD that have been associated with the Veteran's military service.   Since an acquired psychiatric disorder associated with the Veteran's military service was not established by the evidence of record in December 2006, this evidence is new and material.  Accordingly, reopening of the claim is in order.

III. Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304 (f) (2016).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence the claimed in-service stressor.   For purposes of this paragraph, "fear of hostile" military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served in the U.S. Navy and has reported stressors associated with service during the Vietnam War.  Specifically, he claims that while in Saigon awaiting transport to his ship, he was shown a slideshow containing graphic images of the aftermath of bombings of the facility where he was staying that occurred prior to his arrival.  He also describes an explosion at/near the holding barracks and how he awoke to a firearm being held to his head by his superior officer when it was mistakenly believed that he had left his watch post against orders, resulting in the facility being subject to the attack.  In addition, he claims to have been held at knifepoint and to have been threatened with being thrown overboard while serving onboard the U.S.S. Hector. 

The Veteran's service personnel records show that he was assigned to the U.S.S. Hector on July 10, 1970, but did not report to the ship until August 12, 1970.  Thus, the Board finds it at least as likely as not that the Veteran was in Saigon in July and August 1970 as he asserts.  A request to JSRRC corroborated the occurrence of two rocket strikes in Saigon on July 20, 1970.  Thus, the stressor of the bombing is verified.   

However, the record is in dispute with regard to the nature and etiology of the Veteran's acquired psychiatric disorder.  In 2010, he received treatment for diagnoses of PTSD and depression.  In A February 2010 treatment note, a VA psychiatrist indicated that the PTSD was associated with bombing of the Veteran's barracks and the Veteran being threatened by the Master at Arms with a gun and by another service member with a knife.  The psychiatrist did not relate the depression to the Veteran's military service.

Then, treatment notes from 2011 reveal a change in diagnosis.  In July 2011, another VA psychiatrist diagnosed personality disorder NOS with paranoid and narcissistic traits and noted that a review of the chart did not reveal symptoms that met the criteria for PTSD, although, she noted, not all symptoms were evaluated due to time constraints.  Beginning in July 2011, the Veteran participated in therapy for depressive disorder NOS, anxiety disorder NOS, and personality disorder NOS with a treatment notes from 2013 again identifying a PTSD diagnosis.

In April 2011, a VA examiner diagnosed generalized anxiety disorder and opined that the Veteran's stressors all related to fear of hostile military activity and that a combination of the stressors played a part in the Veteran's continued symptoms of anxiety.  However, no rationale for the opinion was provided.    

A December 2011 VA examiner diagnosed anxiety disorder NOS and borderline and personality features by history.  The examiner stated that the threats to the Veteran by a superior officer and fellow service member did not result in fear of hostile military activity, but then stated that the Veteran reported events in Vietnam that involved threats to his life and that caused him to experience fear and hopelessness and that he was in a hostile military environment.  Moreover, the examiner did not consider the verified stressor of bombings in Saigon when contemplating the etiology of the Veteran's acquired psychiatric disability.  Further, the examiner stated that symptoms of anxiety, worthlessness, anhedonia, and maladaptive personality pre-dated military service per the Veteran's statements and by definition of personality disorders.  The examiner then opined that the Veteran's military service aggravated these preexisting symptoms.  However, as stated the Veteran's enlistment examination was normal, and it the Board is unclear as to whether the anxiety symptoms the examiner references were a result of his anxiety disorder NOS or personality disorder.
An April 2012 VA examiner diagnosed anxiety disorder NOS and a personality disorder NOS.  The examiner indicated that the type and intensity of the Veteran's symptoms seemed to vary over time and included some symptoms that were PTSD-like in nature and also showed a significant depressive component.  The examiner opined that it is at least as likely as not that whatever stress the Veteran encountered in the military had stayed with him to some degree and had contributed to his distress.  The examiner also found that the Veteran's stressors of being threatened by a Sergeant and by a fellow service member with a knife were not hostile military activity.  However, the rationale for this finding was that VA had not conceded the stressors, which is an inadequate rationale because VA regulations provide that a stressor that results in fear of hostile military activity and is sufficient to result in PTSD will be conceded by VA. Consequently, whether stressors have been verified or conceded is not relevant to the question.   

A May 2012 letter from Dr. Marcus states that the Veteran has a diagnosis of anxiety disorder NOS associated with several stressors, including being castigated for failing to shoot a civilian and being threatened with a knife and being thrown overboard.  While Dr. Marcus noted that the Veteran was shown pictures of a bombing of the holding barracks that occurred before he arrived, she did not note the explosions that occurred during the Veteran's stay.
 
A June 2015 private psychologist found that the Veteran has PTSD and opined that the disability is at least as likely as not the result of the Veteran's traumatic service in Saigon.  However, the stressors noted by the psychologist were the slideshow of pictures, being threatened with a gun, and being threatened with a knife.  The private psychologist also did not mention the Veteran's verified stressor as a cause of his PTSD.    

In light of the above contradictory evidence, the Board requested an opinion from an independent psychiatrist.  This opinion, provided by Dr. AMD, was received in December 2016.  Dr. AMD's report reflected extensive and in-depth review of the claims file and consideration of the details and nuance of psychiatric diagnoses.  Dr. AMD concluded that a diagnosis of a personality disorder would be difficult without personal interaction with the Veteran.  Dr. AMD related that there are notable poor coping strategies that can be inferred from the file, but no clear indication of a specific personality disorder and little way to assess the Veteran's interactions that could suggest a personality disorder. 

Dr. AMD found that the Veteran does appear to struggle with depressive symptoms, but found that they are more likely than not related to his life circumstances of family and relationship issues, homelessness, and joblessness rather than to his military service.  

With regard to the diagnosis of anxiety disorder found in the record, Dr. AMD observed that the anxiety symptoms outside of those of PTSD are rarely provided.  Dr. AMD concluded that the diagnosis of anxiety disorder, NOS resulted from PTSD being placed in the anxiety section of the DSM-V. 

Finally, Dr. AMD indicated that the three events with which the Veteran consistently claims to have been traumatized all meet the first criterion for a diagnosis of PTSD under the DSM-V.  With regard to the criterion of intrusive thoughts, Dr. AMD noted that there were several discrepancies, but stated that there were clear positives for the remaining criteria.  Dr. AMD found that there was a paucity of evidence that a variance in severity of symptoms over time would in any way deter the diagnosis of PTSD. Dr. AMD determined that the lack of focus of treatment of PTSD in the treatment records may be multifactorial, including an expression of avoidance, limited trust in providers, limitations in the availability of records, or a lack of a true diagnosis.  In this regard, Dr. AMD noted in particular the records of longstanding providers that lacked a diagnosis of PTSD, but indicated that while this would suggest an alternate diagnosis, it did not in any way make the alternate diagnosis a certainty.  In light of the above, Dr. AMD concluded that the Veteran is at least as likely as not suffering from PTSD that originated while in the Saigon and that fear of hostile military activity played a significant role in the symptoms.  

Upon a careful review of the claims file, including the above facts and opinions, the Board concludes that it is at least as likely as not that the Veteran has a current diagnosis of PTSD that is associated with a verified in-service stressor.  While Dr. AMD did not specifically cite to the verified bombing, Dr. AMD did note the Veteran's consistent reported stressors, which include an explosion near the barracks.  Accordingly, the Board finds that the evidence in favor of and against the Veteran's claim is in equipoise, and entitlement to service connection for PTSD is granted. 


ORDER

New and material evidence having been presented, reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Entitlement to service connection for PTSD is granted.


REMAND

With regard to the Veteran's erectile dysfunction, he has claimed the disability as secondary to his PTSD.  In April 2011, a VA examiner opined that the Veteran has hypogonadism that was causing his lack of libido and which was not caused or aggravated by the Veteran's PTSD.  The examiner noted that the Veteran had been experiencing a marked lack of libido and had only achieved an erection twice in the last ten years.  However, the examiner stated that the Veteran had not had his testosterone level checked before, and appears to have based the diagnosis and opinion only on the testosterone level found at the examination and offered no other rationale for the opinion, particularly as to why the Veteran's psychiatric disability did not aggravate his erectile dysfunction.   Thus, the Board determines that another VA opinion should be obtained as to the etiology of the Veteran's erectile dysfunction.  

Moreover, the examiner noted a history of erectile dysfunction dating back for at least 10 years, but the earliest VA treatment note of record is dated in May 2007, and June 2011 appears to be the first time in VA treatment notes that low testosterone was noted.  Consequently, any outstanding VA treatment notes should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to his claim, particularly VA treatment notes dated prior to May 2007.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R.  § 3.159(e).

2.  Then, another opinion regarding the etiology of the Veteran's erectile dysfunction should be obtained from a physician with sufficient expertise to determine the etiology of his erectile dysfunction. All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's erectile dysfunction as to whether it is at least as likely as not (50 percent or better probability) that the disability: 

originated during his period of active service or is otherwise etiologically related to his active service; 

was caused by his service-connected psychiatric disability; or

was permanently worsened by his service-connected psychiatric disability.

The examiner must provide a complete rationale for all proffered opinions. If the examiner is unable to provide any requested opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.
 
4.  Then, adjudicate the issue remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


